DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (US Publication No. 2020/0168550) in view of Kan et al (US Publication No. 2017/0077387),  Fay et al (US Publication No. 2020/0168554) and Meyer et al (US Publication No. 2013/0175686).
Regarding claim 1, Ryu discloses an apparatus comprising: an interposer Fig 4A, 100 ¶ 0021-0022; a first die Fig 4A, 320 on the interposer Fig 4A, 100, wherein the first die Fig 4A, 320 comprises a random access memory (RAM) with ferroelectric material ¶0038; a second die Fig 4A, 310 next to the first die Fig 4A, 320  and on the interposer Fig 4A, 100, wherein the second die Fig 4A, 310 comprises a computational logic electrically coupled to the memory of the first die¶0034-0035; and a third die Fig 4A, 330 on the interposer Fig 4A, 100, wherein the third die Fig 4A, 330 comprises RAM, wherein the third die is next to the second die ¶0038, 0072-0073- The third semiconductor chip 330 may have substantially the same configuration as that of the second semiconductor chip 320. Ryu discloses all the limitations except silent on the specifics of the memory die.
Whereas Kan discloses an apparatus wherein a die comprises a random access memory (RAM) having bit-cells ¶0014-0015. Kan and Ryu are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kan because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the type of memory device integrated in Ryu’s package and incorporate a random access memory (RAM) having bit-cells to improve the package efficiency and cost. Ryu and Kan discloses all the limitations except the interposer having a RAM. 
Whereas Fay discloses an interposer comprises a static random access memory (SRAM) electrically coupled to the second die Fig 4 ¶0045-0046. Meyer on the other hand discloses an interposer comprises an embedded die wherein the embedded die is below the second die but not below other dies Fig 7-8 ¶0052-0053.Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the interposer in Ryu’s package and incorporate an interposer comprises an SRAM to improve the package efficiency ¶0045 and also incorporate the arrangement of Meyer to improve device performance.
Regarding  claim 3, Ryu discloses wherein the RAM of the third die comprises ferroelectric material ¶0038, 0072-0073- The third semiconductor chip 330 may have substantially the same configuration as that of the second semiconductor chip 320..
Regarding claim 8, Ryu discloses wherein the RAM of the third die comprises a static random access memory (SRAM) having bit-cells¶0038, 0072-0073- The third semiconductor chip 330 may have substantially the same configuration as that of the second semiconductor chip 320..

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (US Publication No. 2020/0168550) in view of Kan et al (US Publication No. 2017/0077387), Fay et al (US Publication No. 2020/0168554) and Meyer et al (US Publication No. 2013/0175686) and in further view of Zhou et al (US Publication No. 2018/0107630).
	Regarding claims 4 and 5, Ryu and Kan disclose all the limitations except for the inclusion of a matrix multiplier. Whereas Zhou discloses a computational logic includes a matrix multiplier which includes an array of multiplier cells or wherein the second die comprises a logic circuitry coupled to the matrix multiplier ¶0006-0007, 0012. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the second die of Ryu’s package and incorporate Zhou’s type of die to improve the package performance and energy consumption ¶0003-0004.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (US Publication No. 2020/0168550) in view of Kan et al (US Publication No. 2017/0077387), Fay et al (US Publication No. 2020/0168554), Meyer et al (US Publication No. 2013/0175686) and Zhou et al (US Publication No. 2018/0107630) and in further view of Choo et al (US Publication No. 2019/0259732).
Regarding claim 6, Ryu and Kan discloses all the limitations except the buffer. Whereas Choo discloses a buffer coupled to the first or second die Fig 4. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (US Publication No. 2020/0168550) in view of Kan et al (US Publication No. 2017/0077387), Fay et al (US Publication No. 2020/0168554) and Meyer et al (US Publication No. 2013/0175686) and in further view of Karpov et al (US Publication No. 2019/0279697).
Regarding claim 7, Ryu and Kan disclose all the limitations except for the type of die. Whereas Karpov discloses a one bit-cell of the first die comprises an access transistor and a capacitor including the ferroelectric material, wherein the access transistor is coupled to the ferroelectric material ¶0031. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the die of Ryu’s package and incorporate Karpov’s type of die to improve the package performance.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (US Publication No. 2020/0168550) in view of Kan et al (US Publication No. 2017/0077387), Fay et al (US Publication No. 2020/0168554) and Meyer et al (US Publication No. 2013/0175686) and in further view of Scanian et al (US Publication No. 2017/0084596).
Regarding claim 9, Ryu and Kan disclose all the limitations except for the heatsink. Whereas Scanian discloses a heat sink coupled to the first, second, and third dies ¶0074-0075. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify Ryu’s package and incorporate a heat sink to improve thermal performance.

s 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al (US Publication No. 2019/0259732) in view of Ryu et al (US Publication No. 2020/0168550), Kan et al (US Publication No. 2017/0077387), Fay et al (US Publication No. 2020/0168554) and Meyer et al (US Publication No. 2013/0175686).
Regarding claim 19, Choo discloses a system comprising: a first memory Fig 10, 5130 comprising non-volatile memory cells ¶0025; a second memory Fig 10, 5120 comprising dynamic random access memory (DRAM) ¶0025, wherein the first memory is coupled to the second memory Fig 10; a third memory Fig 10, 5140 comprising ferroelectric random access memory (FeRAM) ¶0025, wherein the third memory is coupled to the first memory Fig 10; a first processor Fig 10, 5160 coupled to the second memory Fig 10, 5120; and a second processor Fig 10, 5620 coupled to the third memory and the first processor Fig 10. Choo discloses all the limitations but silent on the specifics of the second processor. 
Whereas Ryu discloses a device comprising: an interposer Fig 4A, 100 ¶ 0021-0022; a first die Fig 4A, 320 on the interposer Fig 4A, 100, wherein the first die Fig 4A, 320 comprises a random access memory (RAM) with ferroelectric material ¶0038; a second die Fig 4A, 310 next to the first die Fig 4A, 320  and on the interposer Fig 4A, 100, wherein the second die Fig 4A, 310 comprises a computational logic electrically coupled to the memory of the first die¶0034-0035; and a third die Fig 4A, 330 on the interposer Fig 4A, 100, wherein the third die Fig 4A, 330 comprises RAM, wherein the third die is next to the second die ¶0038, 0072-0073- The third semiconductor chip 330 may have substantially the same configuration as that of the second semiconductor chip 320. Choo and Ryu discloses all the limitations except silent on the specifics of the memory die.
Fig 7-8 ¶0052-0053.Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the interposer in Ryu’s package and incorporate an interposer comprises an SRAM to improve the package efficiency ¶0045 and also incorporate the arrangement of Meyer to improve device performance.
Regarding claim 20, Choo discloses wherein the RAM of the third die comprises ferroelectric material ¶0025.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811